Title: From Thomas Jefferson to John Vaughan, 21 July 1793
From: Jefferson, Thomas
To: Vaughan, John



July 21. 93.

Th: Jefferson presents his compliments to Mr. Vaughan, and finding that the Pragers do not draw at present, he must endeavor to procure any other good bills on London or Amsterdam to a smaller amount for the present moment. If Mr. Vaughan can recommend him any (say to amount of 5000.D.) the drawers having property here to secure us, and not dealing in paper, he will oblige Th:J.
Can Mr. Vaughan close the business of Mr. Derieux?
